Exhibit 10.1    Employment Agreement dated 21 December 2006 with Michel Jacques.

 

ALCAN INC.

Alcan Inc.

[logo.gif]

1188, rue Sherbrooke Ouest

Montréal (Québec)  

H3A 3G2

Canada

Adresse postale :

Tél. :

(514) 848-8000

C.P. 6090

Fax :

(514) 848-8115

Montréal (Québec)  

H3C 3A7

Canada

www.alcan.com

 

 

 

PERSONNEL ET CONFIDENTIEL  


PERSONAL & CONFIDENTIAL

Mr. Michel Jacques 

Dear Michel: 

This letter is to confirm my discussion with you pertaining to the position of
President and CEO, Alcan Primary Metal Group and Senior Vice President of Alcan
Inc., effective December 1, 2006.  In this position you will report to me and
you will be located in Montreal. 


SALARY  

Your base salary will be US$ 575,000 per annum, effective December 1, 2006. 
Your salary will be reviewed annually on the basis of competitive US
compensation data.  The next salary review will take place in 2008.  You will be
administered at position grade 54 under Alcan's grading structure. 


ANNUAL BONUS

You will continue to participate in Alcan's Executive Performance Award Plan
(EPA) with a guideline bonus of 80% of the mid-point salary which, in 2006,
amounts to US$ 611,800, generating a 2006 target EPA of US$489,440.  Starting in
2007, the EPA award payment will be related to the global EVA performance of
APMG and Corporate as well as individual/team performance indicators. 

Long Term Incentive (Restricted Share Units and Relative TSR Program)  

The combined target compensation value of Alcan's Long Term Incentive Plans (RSU
and TSR Plan) at Salary Grade 54 is US$1,805,000 for 2006 with half of this
value provided in RSUs and the other half provided under the TSR Plan.  The
compensation value is revised annually on the basis of competitive US
compensation data.  The Awards under both Plans continue to be subject to
approval by the Human Resources Committee of the Board (HRC). 

Subject to Board approval, at the December Board meeting, you will be awarded
additional RSUs with a compensation value of US$250,000 to reflect your
increased responsibilities for the remaining 10 months of the 2006 LTI grant. 
In addition, you will be granted RSUs with a compensation value of US$50,000 as
an acknowledgement of your rapid and smooth transition from Switzerland to
Canada.

--------------------------------------------------------------------------------

Executive Share Ownership Guidelines (ESOG)  

Effective 1 January 2007, you will be subject to the Executive Share Ownership
Guidelines as adopted by the Board in September 2006.  Details of these
guidelines will be provided under separate cover.
 

"FLEXPERK" Program  

You will be eligible to participate to the "Flexperk" program which provides a
yearly allowance of C$33,000 to be used towards the rental of a car, payment of
club membership or financial/tax counseling. 


PENSION / LIFE / LONG TERM DISABILITY PLAN  

Your current membership in the Alcan Pension Plan (Canada), Alcan Life Insurance
Plan, Long Term Disability plan and in the Alcan Pension Plan for Officers
(APPO) will continue. 


TERMINATION

Should your employment be terminated for reasons other than cause, Alcan will
pay you a termination allowance equal to 24 months base salary and EPA
guideline, calculated at the date of termination.  The amount will be paid as a
lump sum or as salary continuance at your choice.  In the event you elect salary
continuance, you will continue to participate in the benefit programs for the
period of salary continuance except that the long-term disability plan and the
accrual of vacation cease on termination date.  No LTI grants are made during
the salary continuance period. 


CHANGE OF CONTROL/CONFIDENTIALITY/NON-COMPETITION  

The Change of Control Agreement signed in 2005 continues to be in effect.

We ask you to sign the attached Confidentiality agreement and Non-competition
Undertaking.  


ACCEPTANCE  

Please sign and return a copy of this letter indicating your acceptance of the
terms and conditions described in it. 

This letter is written in English at the express request of the Parties.  Cette
lettre est rédigée en anglais à la demande expresse des parties. 

The terms and conditions outlined in this letter replace any previous
contractual arrangements and constitute the full terms and conditions of
employment.


 

--------------------------------------------------------------------------------

 

                                                                                   
/s/ Richard B. Evans                       

                                                                                   
Richard B. Evans

                                                                                   
President and

Chief Executive Officer 

 

I accept the terms and conditions described above.

 

              

/s/ Michel Jacques

 

December 21, 2006

Michel Jacques 

 

date

                                                   

 

--------------------------------------------------------------------------------